SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2013 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the summary of the letter dated July 2, 2013 filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comisión Nacional de Valores: By letter dated July 2, 2013, the Companyreported the sale and transferto a non-related partythree floors of offices (8,481 square meters) and56 parking spacesof the Bouchard Plaza Office Building located in "Plaza Rome"in the City of Buenos Aires. The total amount of thetransaction was ARS 148,735,771.50 (equivalent to USD 27,620,384.68, approximatelyUSD/sqm 3,250). As of today the company receivedARS 29,800,590 and the rest will be paid in installments ending September 30, 2013. The gross result of the operation will be approximately ARS 107.6 million SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Saúl Zang Responsiblefor the Relationship with the Markets July 2, 2013
